          Case 6:20-cr-00218-MC          Document 52                       Filed 05/06/21      Page 1 of 8




 1   Lew Orrrcn oF Launa A. FINE, P.C.
     Laura A. Fine OSB 882057
 2   541 Willamette Street, Suite 403
     Eugene, Oregon 97 101
 a
 J   Telephone: (541) 3 4l-4542
     Fax: (5 4l) 341-4543
 4   E -M ail: Attorn eyl., auraF ine@gm ail.com

 5   Attorney for Defendant
 6

 7                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
 8

 9
      UNITED STATES OF AMERICA,

10
                                   Plaintiff,                                        Case No . 6:20-cr-00218-MC

11


t2                                                                                   PLEA PETITION
      YUAF{ XIE,
13
                                   Defendant.
L4
            'endant represents to the court:
15
     1.     My name is Yuan Xie. I am 29 years old. I completed high school in China. I
t6
            am in my second year of college studying English. I am able to read and write in
t7
            English but I appreciate the support of a Chinese language interpreter in these
18
            important matters.
t9   2.     My attorney is Laura A. Fine.
20   3.     My attorney I have discussed my case fully and we reviewed this Plea Petition
2L          together. I received a copy of the Information. I reviewed it with my attorney
22          and she advised me concerning the nature of the charge, any lesser included

23          offenses and the possible defenses I may have in this case.

24
            I understand that I am charged in Count                    1   of the Indictment, with:
                    Conspiracy to smuggle wildlife from the United States.
25
            I further understand that there is a Forfeiture Allegation of wildlife. I stipulate
26
     Page 1 -PLEA   PETITION - Yuan Xie
                                             Law Office of Laura A. Fine, P.C.

                                    541 Willamette Street, Suite 403, Eugene, OR 97401

                                       Phone: (541)341-4542 - Fax: (541) 341-4543

                                          E-Mail: attorneylaurafine@gmail.com
          Case 6:20-cr-00218-MC             Document 52                      Filed 05/06/21        Page 2 of 8




 1            to this allegation and I have already released the wildlife to the authorities.
 2            I have been advised   and understand               I   am pleading           "GUILTY" to Count 1
 3            contained in the Indictment, as stated above, and as described in paragraph 3                         of
 4            the US Attorney's Plea Letter.

 5   4.       I know that if I plead "GUILTY," I will have to answer any questions that the
 6           judge asks me about the offense to which I am pleading guilty. I also know that

 7            if I answer falsely, under oath, and in the presence of my attorney, my answers
 8            could be used against me in a prosecution for perjury or false statement.

 9   5.       I am not under the influence of alcohol or drugs. I am not suffering from any
10            injury, illness or disability affecting my thinking or my ability to reason.

11   6.       I understand that conviction of a crime can result in consequences in addition to

t2            imprisonment. Such consequences include deportation, or removal from the

13           United States, or denial of naturalization, if I am not a United States citizen;

T4            loss of eligibility to receive federal benefits; loss of certain civil rights (which

15           may be temporary or permanent depending on applicable state or federal law),

t6            such as the right to vote, to hold public office, and to possess a firearm; and loss

t7           of the privilege to engage in certain occupations licensed by the state or federal

18           government.

t9   7.      I know that I may plead Nor GUILTY to any crime charged against me and

20           that I may persist in that plea       if it has already               been made. I know that   if I plead
2l           NOT GUILTY the Constitution guarantees me:
22           a.      The right to a speedy and public trial by jury, during which I will be

23                   presumed to be innocent unless and until I am proven guilty by the

24                   government beyond a reasonable doubt and by the unanimous vote of twelve

25                   jurors;

26
     Page   2 -PLEA PETITION - Yuan Xie
                                              Law Office of Laura A. Fine, P.C.

                                      541 Willamette Street, Suite 403, Eugene, OR 97401

                                         Phone: (541)341-4542 - Fax: (541) 341-4543

                                            E-Mail: attorneylaurafi ne@gmail.com
           Case 6:20-cr-00218-MC               Document 52             Filed 05/06/21         Page 3 of 8




 1            b.         The right to have the assistance of an attorney at all stages of the
 2                       proceedings;

 3            c.         The right to use the power and process of the court to compel the
 4                       production of evidence, including the attendance of witnesses in my
 5                       favor;
 6            d.         The right to see, hear, confront, and cross-examine all witnesses called to
 7                       testify against me;
 8            e.         The right to decide for myself whether to take the witness stand and
 9                       testify, and if I decide not to take the witness stand, I understand that no
10                       inference of guilt may be drawn from this decision; and
11            f.         The right not to be compelled to incriminate myself.
l2   8.       I know that if I plead "GUILTY" there will                 be no     trial before either a judge or   a

t3            jury, and that I will not be able to appeal from the judge's denial of any pretrial
L4            motions I may have filed concerning matters or issues not related to the court's
15            jurisdiction.
t6   9.       In this case I am pleading "GUILTY" under Rule 11 (c)                      (l) (B) pursuant
L7            to   a   plea agreement. My attorney has explained the effect of my plea under
18            Rule l1 to be as follows:
T9
                         The government will recommend a particular sentence or guideline
20                       range, pursuant to the Plea Offer Letter which is attached hereto. Any
                         such recommendation is not binding on the court.
2T
              I understand that the court will decide the sentence in the case.
22
     10.      Maximum Penalties: I know that the maximum                           sentence which can be
23
              imposed upon me is five years in prison, a fine of $250,000, three years                     of
24
              supervised release and a $100 fee assessment.
25
     1   1.   I know that the judge, in addition to any other penalty, will order a special
26
     Page 3 -PLEA PETITION - Yuan Xie

                                         ,.,*,,,':;:J::,":.T:":,1,T;"1"".;.,,.,,

                                           1];:ff::11;:.J'#::"
           Case 6:20-cr-00218-MC              Document 52                      Filed 05/06/21          Page 4 of 8




 1            assessment as provided by law in the amount                            of $ 100 per count of conviction.
 2   12.      I know that if I am ordered to pay a fine, and I willfully refuse to pay that fine, I
 3            can be returned to court, where the amount of the unpaid balance owed on the

 4            fine can be substantially increased by the judge and I can be imprisoned for up
 5            to one year.
 6   13.      My attorney Laura A. Fine has discussed with me the Federal Sentencing
 l            Guidelines. I know that under the Federal Sentencing Guidelines, the sentencing

 8           judge will ordinarily select a sentence from within the guideline range. If,

 9            however, a case presents unusual facts or other circumstances, the law permits
10            the judge to depart from the guidelines and impose a sentence either above or

11           below the guideline range. Although most sentences will be imposed within the
t2            guideline range, I know that there is no guarantee that my sentence will be

13           within the guideline range. If my attorney or any other person has calculated                               a

T4            guideline range for me, I know that this is only a prediction and that it is the

15           judge who makes the final decision as to what the guideline range is and what
t6            sentence   will be imposed. I also know that ajudge may not impose a sentence
t7           greater than the maximum sentence referred to in paragraph (10) above.

18   14.     I know from discussion with my attorney that, under the Federal Sentencing
r9           Guidelines,     if I am sentenced to prison I am not entitled to parole. I will                         have to
20           serve the    full sentence imposed except for any credit for good behavior that I
2I           earn. I can earn credit for good behavior in prison at a rate of up to 54 days for

22            each year   of imprisonment served. Credit for good behavior does not apply to
23           sentence of one year or less.

24   15.     I know that if I am sentenced to prison,                     the judge          will impose a term of
25           supervised release to follow the prison sentence. During my supervised release

26
     Page   4 -PLEA PETITION - Yuan Xie
                                                 Law 0ffice of Laura A. Fine, P.C.

                                        541 Willamette Street, Suite 403, Eugene, OR 97401

                                           Phone: (54L)347-4542 - Fax: (541) 341-4543

                                              E-Mail: attorneylaurafine@gmail.com
           Case 6:20-cr-00218-MC           Document 52                       Filed 05/06/21             Page 5 of 8




 1           term I will be supervised by a probation officer according to terms and
 2           conditions set by the judge. In my case, a term of supervised release can be is at

 3           least five years.

 4   16.     I know that in addition to or in lieu of any other penalty,                          the judge can order

 5           restitution payments to any victim of any offense to which I plead guilty. I am
 6           also informed that, for certain crimes of violence and crimes involving fraud or

 7           deceit, it is mandatory that the judge impose restitution in the full amount of any

 8           financial loss or harm caused by an offense. If imposed, the victim can use the
 9           order of restitution to obtain a civil judgment lien. A restitution order can be
10           enforced by the United States for up to twenty (20) years from the date of my
11           release from imprisonment, or,            if I am not imprisoned, twenty (20) years from
t2           the date of the entry of judgment.             If I willfully              refuse to pay restitution as

13           ordered, a judge may re-sentence me to any sentence which could originally

L4           have been imposed.

15   17.     on any fine or restitution in an amount of $2,500 or more, I know that I will                                be

t6           required to pay interest unless that fine or restitution is paid within fifteen (15)

l7           days from the date of the entry ofjudgment.

18   19.     IfI   am on probation, parole, or supervised release in any other state or federal

t9           case,   I know that by pleading guilty in this court my probation, parole or
20           supervised release may be revoked and I may be required to serve time in that

2I           case, which may be consecutive, that is, in addition to any sentence imposed on

22           me in this court.

23   19.     If I have   another case pending in any state or federal court, I know that my

24           Petition and Plea Agreement in this case do not, in the absence of an express
25           and written agreement, apply to my other case(s), and that                             I   can be faced   with
26
     Page 5 -PLEA PETITION       - Yuan Xie
                                              [,aw 0ffice of Laura A. Fine, P.C.
                                      541 Willamette Street, Suite 403, Eugene, OR 97401

                                         Phone: (541)341-4542 - Fax:   (54I) 341-4543
                                            E-Mail: atto rneylaurafi ne@.gmail.com
                      Case 6:20-cr-00218-MC                    Document 52                         Filed 05/06/21
                                                                                                            !
                                                                                                                             Page 6 of 8
8125t2020                                                               fi+     H   inJ   ffi *$_E PSo N0o2 (2).jpg




                         I ll           consecutive sentenees uf imprisonment.
                             It
                         ?        ?0.   My plea sf "'6tlILTY" is not the result of f*rce * tkreat, or intimidation.
                           ll
                         3 ll     21.   I hereby request that ths judge accept my plea cf "GUILTY'" t* Count r:f ths
                             I
                         4   ll         Third Superceding Indi*tment.
                         S ll     Za.   I know that the jr:dge must be sati*fied that                       a crime   oc*urr*d and that    tr


                         6 ll           committed that *rime before my ple*s of                        "ffUILTY" *nn be a*r:epted. Witls
                           I
                         7 ||           respect to the ch*rges     t* which I am pleading guilty, I repre*ent thst I did
                         S fi           knowingly conspire with otham to ps$$es$ methamtr'rhetami*e with the intent to
                         I ll           distribute it to anottler psrsorl in the quantity alleg*d by the gsvemment.
                             ll
                     l0 [ 23.           I offer my plea of   "ffUILTY" frcely and rroluntsrily and of my owx a*cord                               and
                             ll
                     I   I ll           with a full undErstanding of the allegations set forth in the Tlrird Super*eding
                             lt
                     t2 ll              Indictrnent and with a full under*tmding                       *f th* statem€nts      set forJh in this

                     13 llI             Petirion and in the Certilieate of my attomey that is afi**hed to ttris Petition.

                     ,U                 SIGNED by m* in the presence cf nry attsmey, aftcr r**ding all of the
                        I
                     tS      I    foregoing pages and paragraph*       rf thi* Petition                on   thi*"-il   day   *f   August, ?020.
                     16      il         Y           tr,e
                     1?
                             ll
                             ll
                                        W{r{^.
                                        YusnXib'
                                                &'?                    .*
                     ls$
                             il
                     re      ll
                             il
                     20      ll
                             lt
                     ?r      ll
                     t,rll
                     ;;I
                     ".I
                     J+      II
                             lt
                     2sil
                     26      ll
                             fl ptge 6 -PLEA PETITI*N

                                                                   *'m'
                                                             'Yu,,no1***.***i.rq,qf.{:




https://mail.google.com/m aillulll#search/myytseo/o40gmail.com?projector=   1                                                                           1t1
          Case 6:20-cr-00218-MC          Document 52                       Filed 05/06/21   Page 7 of 8



 1
                                 CERTIFICATE OF COTINSEL
 2
     The undersigned, as attorney for defendant, hereby certifies:
 a
 J

 4
     1.    I have fully explained to the defendant the allegations contained in the Information in
           this case, any lesser-included offense(s), and the possible defenses which may apply in
 5         this case.
 6
     2.    I have personally examined the attached Petition To Enter Plea of Guilty
 7         And Order Entering Plea, explained all its provisions to the defendant, and
           discussed fully with the defendant all matters described and referred to in
 8
           the Petition.
 9

10
     3.    I have explained to the defendant the maximum penalty and other
           consequences of entering a plea of guilty and I have also explained to the defendant
11         the applicable Federal Sentencing Guidelines.
t2
     4.    I recommend that the Court accept the defendant's plea of "GUILTY."
13
           SIGNED by me in the presence of the above-named defendant, and after full
l4
           discussion with the defendant of the contents of the Petition To Enter Plea
15         of Guilty, and any Plea Agreemgqt, on this 2l't day of August ,2020.
L6

l7                                             a             .tfile
                                            Attorney for Defendant
18

T9

2A

2t
22

23

24

25

26
     Page 7 -PLEA PETITION   - Yuan Xie
                                           Law Office of Laura A. Fine, P.C.
                                  541 Willamette Street, Suite   403, Eugene, OR.97401
                                     Phone: (541) 341-4542 - Fax: (541) 341-4543

                                         E-Mail : attorneyla urafine@gm ail.com
          Case 6:20-cr-00218-MC        Document 52                        Filed 05/06/21   Page 8 of 8



 1
                                          ORDERENTERING PLEA
 2
 a,

 J    I find that the defendant's pleas of GUILTY have been made freely and voluntarily and not
 4
      out of ignorance, fear, inadvertence, or coercion. I further find the defendant has admitted
      facts that prove each of the necessary elements of the crimes to which the defendant has pled guilt1
 5

 6
      IT IS THEREFORE ORDERED that the defendant's pleas of GUILTY be accepted and
      entered as requested in this Petition and as recommended in the Certificate of defendant's attorney.
 7
             DATtrD this 6th    day of    May,202l,
 8

 9

10
                                  Judge, IJ.S. District Court
11

t2
r3

t4
15

t6
T7

18

t9
20

2T

22

23

24

25

26
      Page 8 -PLEA PETITION    - Yuan Xie
                                             Law Office of Laura A. Fine, P.C.
                                    541 Willamette Street, Suite   403, Eugene, OR 97401
                                       Phone: (541\341-4542 - Fax: (541) 341-4543

                                           E-Mail : attorneyla urafine@gmail.com
